NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                             Submitted October 17, 2013*
                             Decided November 4, 2013

                                        Before

                            JOEL M. FLAUM, Circuit Judge

                            KENNETH F. RIPPLE, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

No. 13‐1205

NORRIS E. PEGUES,                              On Appeal for the United States District
    Plaintiff‐Appellant                        Court for the Eastern District of
                                               Wisconsin.
              v.
                                               No. 12‐c‐17
FRANCIS C. SPRINGOB, et al.,
    Defendants‐Appellees.                      Patricia J. Gorence,
                                               Magistrate Judge.

                                      O R D E R

     Norris Pegues, a Wisconsin prisoner, appeals the dismissal of his civil rights
complaint alleging that Greenfield (Wisconsin) police and Milwaukee County officials



      *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED R. APP. P.
34(a)(2)(C).
No. 13‐1205                                                                         Page 2
violated his right to equal protection by bringing a forfeiture action against his car on
account of his race, and that prison officials denied him access to the courts by
preventing him from accessing legal materials and defending against the forfeiture. The
district court concluded that Pegues’s equal protection claim was time‐barred and his
denial‐of‐access claim was waived. We affirm the judgment of the district court.

        Pegues was detained pending trial for at least three months in the Milwaukee
County Jail, beginning October 7, 2005. As part of the investigation into his crimes,
Greenfield police seized his car. On October 31 Pegues was notified of a pending action
for forfeiture of his car. A default judgment was entered in that action on January 3,
2006.

       Some six years later, on January 2, 2012, Pegues filed this action under 42 U.S.C. §
1983 against two sets of defendants. The first set included both Greenfield police
officers who had arrested and investigated him for violations of Wisconsin’s criminal
code, Francis Springob and James Bruno; the Milwaukee County attorney who
prosecuted the forfeiture action, Louis Elder; Milwaukee County; and the City of
Greenfield. Pegues alleged that these defendants undertook the forfeiture action against
his car because of his race, and his decision to defend himself against pending criminal
charges. The second set of defendants included David Clarke, Jr., who, as Milwaukee
County Sheriff, was responsible for the operation of the Milwaukee County Jail; and
Milwaukee County. Pegues alleged that the Milwaukee County Jail’s policy regarding
its law library’s privileges prevented him from investigating potential defenses to the
forfeiture action or using a typewriter to type up any kind of response. This left him
unable to respond, and led to the default judgment. Pegues believes that Clarke and the
County were responsible for those jail policies.

       District Judge Randa screened Pegues’s complaint, see 28 U.S.C. § 1915A, and
determined that Pegues stated both equal protection and fourth amendment claims.1
The case was then transferred to Magistrate Judge Gorence, who proceeded with the
parties’ consent.

      The defendants associated with Greenfield (Springob, Bruno, and the City of
Greenfield) moved to dismiss Pegues’s claims against them as time‐barred. Pegues’s


       1
                The court’s reference to the Fourth Amendment is puzzling. The court
apparently believed that Pegues’s objections to the seizure of his vehicle related to the
seizure itself. But Pegues consistently maintained that his objection concerned being
unable to defend against the seizure——a claim for denial of access to the
courts——and not for a Fourth Amendment violation.
No. 13‐1205                                                                            Page 3
claims, as part of a § 1983 action, are subject to Wisconsin’s six‐year statute of
limitations for personal injuries. WIS. STAT. § 893.53 (2012); Woods v. Ill. Dep’t of Children
and Family Servs., 710 F.3d 762, 765 (7th Cir. 2013). The magistrate judge granted the
motion; she determined that Pegues’s claims accrued on October 31, 2005, when Pegues
was served in the forfeiture action. By the time Pegues brought suit in early 2012, the
statute of limitations had thus expired. 

     The defendants associated with Milwaukee County (Clarke, Elder, and the
County itself) then moved on the same basis to dismiss Pegues’s claims against them. 

       Pegues responded with a motion of his own, arguing that the district court failed
to consider his denial‐of‐access claim. 

         The magistrate judge construed Pegues’s motion as one to reconsider and denied
it, stating that any “Fifth Amendment claim” raised by Pegues was waived because he
failed to raise it in response to the Greenfield defendants’ motion to dismiss and, in any
case, Pegues failed to state such a claim. The magistrate judge then granted the
Milwaukee County defendants’ motion to dismiss, again citing the six‐year statute of
limitations.

        On appeal, Pegues first argues that the magistrate judge erred by not tolling the
statute of limitations while he was incarcerated. But the applicable Wisconsin tolling
rules do not toll statutes of limitation while a plaintiff is incarcerated. See WIS. STAT. §
893.16 (2012); Maddox v. Berge, 473 F. Supp. 2d 888, 894 (W.D. Wis. 2007). Since the
statute of limitations was not tolled, Pegues’s equal protection claim was time‐barred.
Because Pegues bases his equal protection claim on the alleged animus behind the very
filing of the forfeiture complaint, the magistrate judge correctly determined that the
claim accrued on October 31, 2005, when he had reason to know that his equal
protection right had been violated. See Draper v. Martin, 664 F.3d 1110, 1113 (7th Cir.
2011). The statute of limitations thus expired six years later on October 31, 2011, two
months before Pegues filed this lawsuit.

       Second, Pegues challenges the magistrate judge’s conclusions that he waived his
denial‐of‐access claim, and alternatively that he failed to state such a claim. He points to
the various passages in his complaint that reference his inability to access the legal
materials and typewriters necessary to communicate a defense in the forfeiture action to
the court.

       To state a valid access‐to‐the‐courts claim, Pegues must minimally allege both
that prison officials failed to help him prepare and file meaningful legal papers, and
No. 13‐1205                                                                           Page 4
that he lost a valid legal claim or defense because of the challenged conduct. See Ortiz v.
Downey, 561 F.3d 664, 671 (7th Cir. 2009); Marshall v. Knight, 445 F.3d 965, 969 (7th Cir.
2006). The obligation of prison officials to help prisoners prepare and file legal papers is
not literal, and may be satisfied by, for example, providing access to a law library. See In
re Maxy, 674 F.3d 658, 660 (7th Cir. 2012); McCree v. Grissom, 657 F.3d 623, 623–24 (7th
Cir. 2011). The complaint must contain some information connecting the alleged denial
of access to legal materials and the unfavorable legal result complained of. Ortiz, 561
F.3d at 671; Tarpley v. Allen County, Ind., 312 F.3d 895, 899 (7th Cir. 2002).

        At the outset, we note that we do not agree with the magistrate judge that Pegues
waived this claim. In responding to the Greenfield defendants’ motion to dismiss,
Pegues repeated the allegations he made in his complaint, stating that the defendants
restricted his ability to communicate a defense in the forfeiture action. This sufficed to
put the defendants on notice that Pegues was pursing a denial‐of‐access claim.

        We do not believe, however, that Pegues’s complaint——when read together
with other pleadings in the district court and his brief on appeal——sufficiently states a
claim for denial of access to the courts. Read together, see Geinosky v. City of Chicago, 675
F.3d 743, 745 n.1 (7th Cir. 2012), Pegues’s submissions charge prison officials with
denying him access to legal materials at the jail, leaving him without an adequate
opportunity to defend against the forfeiture action, and resulting in the default
judgment entered against his car. Crucially, however, Pegues does not articulate any
actual injury by specifying what defenses he might have been able to raise had he been
able to access legal materials. Pegues must point to a concrete, nonfrivolous defense he
might have raised but for his inability to access legal materials. See Christopher v.
Harbury, 536 U.S. 403, 415 (2002); Marshall, 445 F.3d at 968. Instead, Pegues asserts
without elaboration that his inability to access the Milwaukee County Jail’s law library
and typewriters led to the judgment against him in the forfeiture action. Pegues’s
complaint does not suggest that the ultimate result in the forfeiture action would have
been any different had he been able to respond; thus, Pegues has not alleged the actual
injury required to state a denial‐of‐access claim. Lewis v. Casey, 518 U.S. 343, 349 (1996);
Ortiz, 561 F.3d at 671. Any error made by the district court with respect to Pegues’s
denial‐of‐access claim was thus harmless. 

                                                                               AFFIRMED.